Citation Nr: 0844626	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  02-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Virginia Gerard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from November 1966 to 
November 1968.  Service in the Republic of Vietnam is 
indicated by the evidence of record.

This claim was denied in a Board decision dated in February 
2007.  The appellant thereafter appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in August 2008, the Court granted 
a joint motion by the appellant and VA General Counsel, which 
was incorporated by reference.  In the joint motion, the 
parties agreed that a remand was necessary because a July 
2006 VA examiner failed to provide a rationale for her 
opinion that it is more than likely as not that the veteran's 
peripheral neuropathy (that was not noted until 20 years 
after exposure to dioxins in Vietnam, and for which no 
etiology had been found) was related to Agent Orange.  The 
Court therefore remanded the claim in order to afford the 
veteran another VA examination to evaluate his service 
connection claim for peripheral neuropathy, to include as 
secondary to exposure to Agent Orange.    

The Board must therefore remand in accordance with the 
Court's Order to provide the veteran with another examination 
for the purpose of obtaining a nexus opinion that includes a 
complete rationale.  

In correspondence faxed to the Board on December 15, 2008, 
the veteran's attorney asked that the Board find attached 
statements, maps, and articles from the veteran, as well as 
several other documents.  The facsimile cover sheet noted 
that there were nine pages sent, including the cover sheet.  
All nine pages are present in the case file, but they do not 
contain any of the many attachments mentioned in the 
attorney's correspondence.  On remand, the agency of original 
jurisdiction (AOJ) will be asked to contact the veteran's 
attorney and have her provide any documents mentioned in her 
December 15, 2008, correspondence that have not previously 
been submitted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's attorney should be 
contacted and asked to submit any 
documents identified as attachments to 
her December 15, 2008, correspondence 
that have not previously been submitted.  

2.  After the above-requested development 
is accomplished, the veteran should be 
scheduled for a VA examination, by an 
endocrinologist if available, to 
determine the current diagnosis and 
etiology of the veteran's claimed 
diabetes.  All indicated studies, tests, 
and evaluations deemed necessary should 
be performed and the results noted in the 
examination report.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner is asked to review the file 
prior to examination, to specifically 
include this remand and the Board's 
decision dated February 7, 2007, which 
explains the governing VA regulations 
regarding service connection and Agent 
Orange in more detail than is provided 
below.  

The examiner is requested to opine as to 
whether the veteran's claimed diabetes is 
etiologically related in any way to his 
military service.  In this regard, the 
examiner's attention is called to the 
restrictive VA regulations governing 
presumptive service connection based on 
exposure to herbicides in military 
service.    

In pertinent part, those regulations 
provide that certain diseases associated 
with exposure to herbicide agents 
(including Agent Orange) may be presumed 
to have been incurred in service even if 
there is no evidence of the disease in 
service, provided the requirements of 
38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).  The diseases for 
which service connection may be presumed 
to be due to an association with 
herbicide agents include acute and 
subacute peripheral neuropathy.  However, 
the regulations permit service connection 
to be granted for acute or subacute 
peripheral neuropathy on a presumptive 
basis only if it is manifested to a 
degree of 10 percent or more within a 
year after the last date on which the 
veteran was exposed to an herbicide agent 
during active service.  Moreover, Note 2 
under 38 C.F.R. § 3.309(e) states that, 
for the purposes of that section, "the 
term acute and subacute peripheral 
neuropathy means transient peripheral 
neuropathy that appears within weeks or 
months of exposure to an herbicide agent 
and resolves within two years of the date 
of onset."  (Emphasis in the original.)  

Thus, if the veteran's diabetes does not 
meet the regulatory requirements outlined 
above, i.e., it appeared within weeks or 
months of the last exposure to an 
herbicide agent, was manifested to a 
degree of 10 percent or more within a 
year of the last date of exposure, and 
resolved within two years of the date of 
onset, any opinion proffered by the 
examiner that the veteran has diabetes 
that is related to his military service 
must be supported by rationale that is 
independent of the regulations permitting 
presumptive service connection based on 
herbicide exposure.  In short, it is not 
enough to opine that it is at least as 
likely as not that the veteran has 
peripheral neuropathy that is 
etiologically related to his military 
service; there must also be analysis and 
rationale explaining why it is so.  

The RO should ensure that the examination 
report complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2008).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




